Citation Nr: 0841146	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  04-44 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a neck disorder, 
degenerative arthritis, secondary to a service-connected low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2008, as support for his claim, the veteran 
testified a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.  Following the 
hearing, the Board held the record open an additional 60 days 
to allow the veteran time to submit supporting evidence.  He 
submitted this additional right after the hearing, so well 
within the required 60 days, and he waived his right to have 
the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).


FINDING OF FACT

The veteran does not have a neck condition that is 
attributable to his military service, either directly or 
secondarily, as caused or permanently worsened by his 
service-connected low back disability.


CONCLUSION OF LAW

The veteran does not have a neck condition due to disease or 
injury incurred in or aggravated by his active military 
service or that is proximately due to, the result of, or 
chronically aggravated by his service-connected low back 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2007); 
38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in December 2003 
and May 2004 the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Consider, as well, that 
the RO issued the December 2003 VCAA notice letter prior to 
initially adjudicating his claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  It equally deserves mentioning that a more 
recent August 2006 letter also informed the veteran of the 
downstream disability rating and effective date elements of 
his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

And since providing the additional VCAA notice in the August 
2006 letter, the RO has gone back and readjudicated the 
veteran's claim in the April 2008 supplemental statement of 
the case (SSOC), including considering any additional 
evidence received in response to that additional notice.  
This is important to point out because if, as here, the 
notice provided prior to the initial adjudication was 
inadequate/incomplete, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service personnel records, 
and VA medical records - including the reports of his VA 
Compensation & Pension Examinations (C&P Exams).  Neither he 
nor his representative has contended that any additional 
evidence remains outstanding.  Therefore, the Board is 
satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.



Whether the Veteran is Entitled to Service Connection for a 
Neck Condition

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Degenerative joint disease, i.e., arthritis, will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).  Here, the veteran has a current diagnosis of a neck 
condition.  See, e.g., the results of his September 2006 VA 
C&P Exam.  Therefore, the determinative issue is whether his 
neck condition is related to his military service, including 
by way of his already service-connected low back disability.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Concerning this, the veteran asserts that his neck condition 
is secondary to his service-connected low back disability; 
that is, he attributes his symptoms relating to his neck 
condition to his low back disability.  See the August 2008 
hearing transcript.  

As mentioned, the veteran, as a layman, is not competent to 
opine on matters requiring medical knowledge, including as to 
diagnosis and etiology of his claimed condition; and the 
record must provide competent medical evidence of his 
disorder and its relationship to his military service, via 
the already service-connected low back disability.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); and see Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

During his August 2008 hearing, the veteran testified that he 
had been told by his former private physician, Dr. R, that 
there was a correlation between the neck condition and 
service-connected low back disability.  However, the veteran 
also indicated that Dr. R has since stopped practicing 
medicine and, consequently, that there are no means of 
obtaining further verification of this purported statement.  
The Court has held that the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In other hearing testimony, the veteran said that he had 
since been told by his current physician, Dr. M, that the 
neck condition and service-connected low back disability are 
linked.  So, as already alluded to, the Board held the record 
open an additional 60 days following the hearing to allow the 
veteran time to obtain a supporting statement from this 
doctor.

And as also already indicated, immediately following the 
hearing, the veteran submitted this promised statement from 
Dr. M, which is dated in May 2008.  But the veteran's 
contentions notwithstanding, Dr. M only speaks to the 
relationship between the veteran's low back disability and 
his original traumatic injury in service.  But VA already has 
acknowledged as much by granting service connection for the 
low back disability (low back pain with osteophyte formation, 
status post laminectomy with lumbosacral strain)

Dr. M's May 2008 statement in no way speaks to any such 
purported correlation between the service-connected low back 
disability and neck condition.  Dr. M merely provides a one-
paragraph description of the veteran's orthopedic conditions 
(specifically referring to his low back disability) and 
stating the veteran "ha[d] asked [him] to write this letter 
on behalf of the low back injury that he suffered."  Dr. M 
further provides that "[he does] believe that that is a 
persistent and worsening condition from his original 
traumatic injury."  Dr. M does not, however, opine as to 
whether the veteran's neck condition is related to his low 
back disability, the determinative issue in this appeal.  
Furthermore, the rest of the information from Dr. M pertains 
to his examining and treating of the veteran for a right knee 
condition, also without reference to a neck condition - much 
less to its supposed relationship to the service-connected 
low back disability.

In a March 2006 letter, Dr. R (referred to earlier in this 
decision when discussing the veteran's hearing testimony) 
provides that the veteran is "totally unemployable" and 
recommends that he apply for disability compensation, citing, 
among other things, degenerative disc disease and 
osteoarthritis of the neck.  In this letter, Dr. J.R. 
proceeds to list the veteran's current medication, but does 
not provide any etiological opinion as to the veteran's neck 
condition, including in terms of whether it is in any way 
attributable to the service-connected low back disability.  
In Februray 2008, however, the veteran submitted a VA Form 
21-4142, Authorization and Consent to Release Information, 
with a handwritten note from Dr. R stating that he had 
treated the veteran for "traumatic arthritis in his neck" 
and that it had required surgery.  The note further provides 
that "[t]he neck problem was related and was a result of the 
lower back problem because the arthritis involved the whole 
spine."  Dr. R also concedes that he has no medical records 
to provide as he is now retired.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  And also that, "[a]s is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicator."  Id.

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  See also Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005).  A physician's 
access to the claims file and the thoroughness and detail of 
the opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-499 (2000).  

The record contains a report of an August 2004 VA C&P Exam.  
In this report, the VA examiner provides that she is "unable 
to determine that there is a connection between the veteran's 
service-connected lower lumbar condition with his 
cervical [i.e., neck] condition.  It would be highly 
speculative and [she is] unable to make that determination."  
She further provides that "it is not likely related to his 
low back condition."  

This VA examiner considered the veteran's pertinent medical 
and other history in making this important determination - 
including the service medical records in his claims file, 
medical history as provided by him, and the results of her 
objective clinical examination.  And, yet, she was unable to 
find a correlation between his neck condition and his 
military service, including by way of his already 
service-connected low back disability.  

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the veteran's military service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).  Therefore, the Board finds that the 
record does not establish that there is a medical link 
between the veteran's neck condition as secondary to his 
service-connected low back disability.

And, furthermore, the Board notes that the VA examiner opined 
as to any direct relationship between the veteran's neck 
condition and his military service.  She specifically 
provided that "[a]fter reviewing this veteran's C-file, 
although he does give a history of having injured his 
cervical spine on active duty, I see no documentation to 
support that."  The Board also notes that the veteran's SMRs 
are unremarkable for any history of a neck condition while in 
service; and so there is no basis to find any direct 
relationship between his current neck condition and his 
military service. 

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for his neck condition - in turn meaning there is 
no reasonable doubt to resolve in his favor and his claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The veteran's claim for service connection for a neck 
condition, including as secondary to his service-connected 
low back disability, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


